DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-10 and 17-19 are objected to because of the following informalities:  
Claim 7, line 1, “vertical” should be changed to “vertebral”.
Claims 8-10 are objected to because of their dependency on claim 7.
Claim 17, line 1, “vertical” should be changed to “vertebral”.
Claim 17, line 4, “couple” should be changed to “coupling”.
Claim 17, line 8, “engages” should be changed to “engage”.
Claim 18, line 2, “extension” should be changed to “extensions”.
Claims 19 is objected to because of its dependency on claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 3-4, “the expandable spacer” lacks antecedent basis.
	Claim 1, line 7, “the expandable spacer” lacks antecedent basis.
Claim 3, line 2, “the expandable spacer” lacks antecedent basis.
	Claim 5, line 3, “the expandable spacer” lacks antecedent basis.
	Claim 7, line 8, it appears that “the first member” should be changed to “the second member”.
	Claim 7, line 16, “the corresponding engagement element configured on an inner surface of the ring” lacks antecedent basis. 
	Claim 11, line 9, it appears that “the first member” should be changed to “the second member”. 
	Claim 17, lines 4-5, “the corresponding engagement element configured on side surfaces of the one of the plurality of extensions of the second member” lacks antecedent basis. 
	Claim 17, lines 8-9, “the engagement element of the one of the plurality of extensions of the second member” lacks antecedent basis.
It is noted that claims depending from a rejected claim, as set forth above, also stand rejected.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dickson et al. (“Dickson”; 8,366,779).
Regarding claim 1, Dickson discloses an expandable prosthetic implant, e.g., 1A (Figs. 11 and 12 and col. 12, lines 12-28) for engagement between vertebrae, comprising: 
a vertebral spacer (id.) having an endplate engagement feature, e.g., 30; 
an annular endplate 45 (Fig. 12 and col. 12, lines 12-28) adapted to be removably attached to one end of the expandable spacer, the annular endplate having a plurality of circumferentially disposed slots (annotated Fig. 12, below) and being configured to be elastically compressible (col. 12, lines 12-28), the annular endplate including an upper surface (top) for engaging with a vertebral body and a lower surface (bottom) having an engagement element 47 (see col. 12, lines 12-28; describing the “shoe connectors” 47, i.e., engagement elements, consistent with the other shoe connectors described in the patent, and shown in Fig. 11) that engages with the endplate engagement feature of the expandable spacer (see col. 11, line 63 - col. 12, line 11).  

    PNG
    media_image1.png
    279
    429
    media_image1.png
    Greyscale

Regarding claim 2, the annular endplate 45 has an opening, e.g., the rounded opening to the slots, in its perimeter to allow the elastic compression.  
Regarding claim 3, the engagement element 47 includes a rim (the circular rim at the base of the cylinder (or other shapes; cf. col. 11, line 63 - col. 12, line 11) that removably mates with the endplate engagement feature of the expandable spacer.  
Regarding claim 4, the plurality of slots are adapted to be elastically deformable to allow the annular endplate to compress or expand (col. 12, lines 12-28).  
Regarding claim 5, the engagement elements 47 include a plurality of connection elements circumferentially spaced apart on the lower surface of the endplate and are adapted to be engaged with the endplate engagement feature of the expandable spacer (cf. Fig. 11 and col. 11, line 63 - col. 12, line 28).  
Regarding claim 6, the annular endplate has a wedge-shaped profile to accommodate the natural curvature of the spine (cf., e.g., Fig. 3; col. 2, lines 37-45).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-11, 13 and 16-19 of U.S. Patent No. 10,159,581. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of an expandable prosthetic implant comprising a vertebral spacer having extensions that coaxially interdigitate, an actuator, and a ring or a flexible extension that couples with engagement features to lock the implant at a desired position. In addition, an endplate may comprise slots and be compressible, and may include elements to engage the implant. Where differences exist, the claims of the issued patent include more elements and are more specific (e.g., setting forth the hollow interior portions, or the compressible endplate having slots, in the independent claims of the issued patent). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-11, 13 and 16-19 of U.S. Patent No. 9,844,446. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of an expandable prosthetic implant comprising a vertebral spacer having extensions that coaxially interdigitate, an actuator, and a ring or a flexible extension that couples with engagement features to lock the implant at a desired position. In addition, an endplate may comprise slots and be compressible, and may include elements to engage the implant. Where differences exist, the claims of the issued patent include more elements and are more specific (e.g., setting forth the hollow interior portions, or the compressible endplate having slots, in the independent claims of the issued patent). Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17 of U.S. Patent No. 10,159,581 in view of Doubler et al. (8,197,546; cited by Applicant).
Claims 9 and 17 of U.S. Pat. No. 10,159,581 disclose the claimed invention except for reciting the endplates having a wedge-shaped profile.
Doubler et al. discloses an expandable intervertebral implant comprising endplates having a wedge-shaped profile to accommodate the natural curvature of the spine (see, e.g., col. 4, lines 22-26; col. 8, lines 45-48 and Figs. 19, 22 and 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the intervertebral implant of claims 9 and 17 of U.S. Pat. No. 10,159,581 with endplates having a wedge-shaped profile, in view of Doubler et al., to accommodate the natural curvature of the spine.
Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 17 of U.S. Patent No. 9,844,446 in view of Doubler et al. (8,197,546; cited by Applicant).
Claims 9 and 17 of U.S. Pat. No. 9,844,446 disclose the claimed invention except for reciting the endplates having a wedge-shaped profile.
Doubler et al. discloses an expandable intervertebral implant comprising endplates having a wedge-shaped profile to accommodate the natural curvature of the spine (see, e.g., col. 4, lines 22-26; col. 8, lines 45-48 and Figs. 19, 22 and 25).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the intervertebral implant of claims 9 and 17 of U.S. Pat. No. 9,844,446 with endplates having a wedge-shaped profile, in view of Doubler et al., to accommodate the natural curvature of the spine.
The claims of the present application and the issued patent are generally mapped as follows:

Appl. 16/844,130
Pat. 10,159,581
Pat. 9,844,446
1
17
17
2
17
17
3
18
18
4
17
17
5
19
19
6
v. Doubler et al.
v. Doubler et al.
7
1, 2
1, 2
8
3
3
9
5
5
10
4
4
11
9, 16, 17
9, 16, 17
12
17
17
13
18
18
14
17
17
15
19
19
16
v. Doubler et al.
v. Doubler et al.
17
9
9
18
10
10
19
11
11
20
13
13



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773